DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02-08-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure (text is required) is as follows: “wherein the subregions only extend along a longitudinal axis that is parallel to one side of the inner surface” of claim 1, ln. 14 (also see claims 15, 20-21).
The amendment filed 02-08-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure (text is required) is as follows: “wherein all of the subregions of the detection region are arranged at a coating-free distance from each other corresponding to a width of the dividing line, and all of the subregions of the detection region only extend along a longitudinal axis that is parallel to one side of the inner surface” of claim 21, ln. 1-4.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 15, and 20-21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure (text is required) is as follows: “wherein the subregions only extend along a longitudinal axis that is parallel to one side of the inner surface” of claim 1, ln. 14 (also see claims 15, 20-21); and “wherein all of the subregions of the detection region are arranged at a coating-free distance from each other corresponding to a width of the dividing line, and all of the subregions of the detection region only extend along a longitudinal axis that is parallel to one side of the inner surface” of claim 21, ln. 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1).

REGARDING CLAIM 1, Degen discloses, a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane (Degen: [0012]; [0022]; [0051]), wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line (Degen: [0016]) and is electrically connectable to a sensor electronics system (Degen: [0027-0028]; [claim 14]) and has a detection region for contactlessly detecting an object moved by a person in an activation region and a direction of movement thereof (Degen: [0026]), wherein the subregions are arranged at a coating-free distance from each other corresponding to a width of the dividing line (Degen: [0016]; [0051], [FIG. 2(6)], [FIG. 4(6)], [FIG. 5 (6)]), wherein the subregions only extend along a longitudinal axis that is parallel to one side of the inner surface (Degen: [FIG. 1(6)(3b)]; Figure 2 depicts subregions (2a, 2b, 3a, 3b)), and wherein the subregions are arranged parallel to one another (Degen: [FIG. 1 (3a, 3b, 3c), 2 (2a, 2b, 3a, 3c)]).
Degen does not explicitly disclose, wherein at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface; wherein the detection region has a shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having a shape of a rectangle.
However, in the same field of endeavor, Boote discloses, “electrode array 29 in more detail” (Boote: [0037] ); wherein the detection region has a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); is implemented in a plurality of linear strip-shaped subregions can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); each subregion having a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); [FIG. 5b(51) wherein at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface can be observed, electrode array rotated 90 degrees] , for the benefit of overcoming time-consumption, introducing ease of use, preventing film and electrode damage, and preventing short-circuiting (Boote: ¶’s[0011-0014]).
Please note that a mere change in shape or the alignment of subregions (alignment of subregions not supported in specification as originally disclosed), without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see (US 20170034875 A1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order). Also see ¶[0040] of the instant application as exemplary for disclosing that a variety of shapes can be employed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an integrated glazing disclosed by Degen to include rectangles taught by Boote. One of ordinary skill in the art would have been motivated to make this modification in order to overcome time-consumption, introduce ease of use, prevent film and electrode damage, and prevent short-circuiting (Boote: ¶’s[0011-0014]).

REGARDING CLAIM 2, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electric (Degen: [0003] It is known that an arrangement of two electrodes creates an electric field through dielectric material.).

REGARDING CLAIM 8, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the detection region has a region that corresponds substantially to the inner surface (Degen: [0051]; Figure 1(16) depicts a button a detection area interpreted as substantially corresponding to the inner surface).

REGARDING CLAIM 9, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the activation region has a region parallel to and of the size of the inner surface and a width of 10 cm in the direction of the interior (Degen: [0014-0015]).
In this case "the sum of buttons" is interpreted as "the activation region".
In this case an "area of 10 cm^2" is interpreted as "10 cm width".
Figure 1, element 1 is interpreted as "the activation region having a region parallel to and of the size of the inner surface.

REGARDING CLAIM 10, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region has a supply line region (Degen: [0053]; [0056]), a connection region (Degen: [0051]), and a surrounding region (Degen: [FIG. 7(1)]), wherein the supply line region is provided as an electrical connection between the detection region and the connection region (Degen: [0056]) and the connection region can be electrically connected to a sensor electronics system (Degen: [0056]).

In this case the region encompassing the detection region labeled element 1 in figure 7 is interpreted as the "surrounding region".

REGARDING CLAIM 11, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electrical signal and/or the detection region includes a light source (Degen: [0031]; [0053]).

REGARDING CLAIM 12, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, a capacitive sensor electronics system that is electrically connected to the detection region (Degen: [0056]), wherein the sensitivity of the sensor electronics system is selected such that the sensor electronics system outputs a switching signal upon detection of an object moved by a person in an activation region (Degen: [0026]).
In this case "switching area" is interpreted as the "detection region". In figure 1A of the application the switching region and the detection region over-lap.

REGARDING CLAIM 13, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, an outer pane having an inner surface (Degen: [0022]; [0034]), and at least one intermediate layer that joins the inner surface of the outer pane areally to an outer surface of the inner pane and the capacitive switching region is provided for electrically (Degen: [0057-0059]; Fig. 10).
Degen does not recite the terminology "the capacitive switching region is provided for electrically controlling the optical transparency of the intermediate layer or of an electrochromic intermediate layer". However, Degen does disclose electrochromic glass that can change from transparent to three different phases of opaque. It is the examiners assertion that one of ordinary skill in the art would logically infer that electrochromic elements need be provided an electrical current to change phases, thus implicitly disclosing providing electrical control.

REGARDING CLAIM 14, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, applying a coating on an inner surface of a pane (Degen: [0022]; [0034]), and introducing at least one dividing line that electrically divides the coating into a plurality of capacitive switching regions and/or at least one surrounding region (Degen: [0016]).
In this case the surface of a pane where a conductive coating, adhesive coating, and cover pane are applied is interpreted as "an inner surface".

REGARDING CLAIM 15, Degen in view of Boote teaches, providing a window pane that has a plurality of capacitive switching regions, for separating an interior from an external environment, and includes a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane, wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line and is electrically connectable to a sensor electronics system and has a detection region for contactlessly detecting (Degen in view of Boote: Limitations and motivations addressed, claim 1 (supra)), and installing the window pane in a vehicle of transportation for travel on land, in the air, or on water or as a built-in component in furniture, an appliance, or a building (Degen: [0051]).

REGARDING CLAIM 16, Degen in view of Boote remain as applied above to claim 14, and further, Degen also teaches, the at least one dividing line is introduced by laser patterning or by mechanical or chemical ablation (Degen: [0035]).

REGARDING CLAIM 17, Degen in view of Boote remain as applied above to claim 15, and further, Degen also teaches, the vehicle is a motor vehicle (Degen: [0015]).

REGARDING CLAIM 18, Degen in view of Boote remain as applied above to claim 15, and further, Degen also teaches, the window pane is a windshield, a rear window, a side window, or a roof panel (Degen: [0051]).

REGARDING CLAIM 20, Degen in view of Boote teaches, (Degen in view of Boote: Limitations and motivations addressed, claim 15 (supra)).

REGARDING CLAIM 21, Degen in view of Boote teaches, (Degen in view of Boote: Limitations and motivations addressed, claims 1 and 15 (supra)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) as applied to claim 15 above, and further in view of McCabe (US 20140285865 A1).

REGARDING CLAIM 19, Degen in view of Boote remain as applied above to claim 15, and further, Degen in view of Boote do not explicitly disclose, the appliance is an electrical heater.
However, in the same field of endeavor, McCabe discloses, “The electrical raceways or bus-bars may be included in the heater pad such that they may contact to the fourth surface deposited bus-bars, thereby eliminating the need to dispense a conductive epoxy bus-bar at the rear surface of the rear substrate” (McCabe: [0199]); “For example, a common back plate or mirror holder may have a standard actuator attachment portion or ring, and may optionally include a common heater pad (or the heater pad may be provided or established on the rear or fourth surface of the reflective element assembly, as discussed below), and may include the electrical connectors integral therewith or molded thereon” (McCabe: [0203]), for the benefit of improving visibility and safety in the presence of ice or condensed water on a vehicle window.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an integrated glazing disclosed by a modified Degen to include a heater taught by McCabe. One of ordinary skill in the art would have been motivated to make this modification in order to improve visibility and safety in the presence of ice or condensed water on a vehicle window.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 02-08-2022, with respect to the rejection(s) of claim(s) 1-2, and 8-21 under 35 USC §112(a) have been fully considered and are persuasive.  Therefore, the rejection of claim(s) 1-2, and 8-21 under 35 USC §112(a) has been withdrawn.

Applicant's arguments filed 02-08-2022 have been fully considered but they are not persuasive.

REGARDING THE REJECTION OF CLAIM 1 UNDER 35 USC §103, the applicant has contended that Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) fails to disclose:
Contactless detection region; the detection region has a shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having a shape only extend along a longitudinal axis that is parallel to one side of the inner surface, and at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface. The examiner respectfully disagrees.
As cited above, Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) discloses: contactless detection region (Degen: [0026]); the detection region has a shape of a rectangle (Boote: [0037] electrode array 29 in more detail; [FIG. 3a & 3b, 5a & 5b] wherein the detection region has a shape of a rectangle can be observed (Please note that a mere change in shape, without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see (us 20170034875 a1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order.))) and is implemented in a plurality of linear strip-shaped subregions (Boote: [0037] electrode array 29 in more detail; [FIG. 3a & 3b, 5a & 5b] is implemented in a plurality of linear strip-shaped subregions can be observed.), with each subregion having a shape of a rectangle (Boote: [0037] electrode array 29 in more detail; [FIG. 3a & 3b, 5a & 5b] each subregion having a shape of a rectangle can be observed.); the subregions are arranged at a coating-free distance from each other corresponding to a width of (Degen: [0016] The isolation areas can be formed by removing the coating or by electrical dividing lines running around the insulation area; [0051] The insulation areas (6); [FIG. 2(6)]; [FIG. 4(6)]; [FIG. 5 (6)]); the subregions only extend along a longitudinal axis that is parallel to one side of the inner surface (Though not supported in the original specification as filed, Degen: [FIG. 1(3a)(3c)] the subregions extend along a longitudinal axis that is parallel to one side of the inner surface can be observed; Figure 2 depicts subregions (2a, 2b, 3a, 3b) running parallel to one side of the inner surface.), and at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface (Boote: [FIG. 5b(51)]). As cited above, all limitations and motivations have been addressed. Because Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 (and those parallel in scope) under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.